


EXHIBIT 10.24

 

EXECUTION COPY

 

CF INDUSTRIES HOLDINGS, INC.

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 7, 2005, by and among CF INDUSTRIES HOLDINGS, INC., a Delaware
corporation (the “Parent”), CF INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), the Subsidiaries of the Borrower party to the Credit Agreement (as
defined below) (each, together with the Parent, a “Loan Guarantor” and the Loan
Guarantors, together with the Borrower, the “Loan Parties”), the Lenders (as
defined below) signatory hereto and JPMorgan Chase Bank, N.A., in its capacity
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, each of the Loan Parties, the financial institutions party thereto as
Lenders (the “Lenders”) and the Administrative Agent have entered into that
certain Credit Agreement, dated as of August 16, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Loan Parties have requested that certain provisions of the Credit
Agreement be amended, and the Lenders signatory hereto and the Administrative
Agent have agreed to the requested amendments, all as more fully set forth
herein; and

 

WHEREAS, subject to the terms and conditions hereof, each of the parties hereto
now desires to amend the Credit Agreement as particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.           Definitions Used Herein.  Except where otherwise specified
herein, capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed thereto in, or incorporated by reference
into, the Credit Agreement.

 

Section 2.           Amendments.  Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

 

(a)       Section 6.01(g) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(g) Guarantees by a Loan Party of Indebtedness of any other Loan Party if the
primary obligation is expressly permitted

 

--------------------------------------------------------------------------------


 

elsewhere in this Section 6.01 (other than Indebtedness of the Parent except
Indebtedness incurred pursuant to Section 6.01(o) and any extension, renewal,
refinancing or replacement of such Indebtedness in accordance with
Section 6.01(l));

 

(b)       Section 6.01(o) of the Credit Agreement is hereby amended by inserting
the text “, determined without duplication,” immediately after the text
“$300,000,000” appearing in such Section.

 

(c)       Section 6.01(v) of the Credit Agreement is hereby amended by inserting
the text “and the Borrower” immediately after the text “of the Parent” appearing
in such Section.

 

(d)       Section 6.06(m) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(m) the Borrower may make cash dividends to the Parent to make principal,
interest and other payments with respect to Indebtedness of the Parent permitted
by Section 6.01;

 

(e)       The first sentence of Section 6.13 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

The Parent shall not engage in any trade or business, or own any assets (other
than the Equity Interests and Indebtedness for borrowed money of the Borrower,
Permitted Investments and investments permitted under Section 6.04(o)) or incur
any Indebtedness (other than the Obligations or Indebtedness of the Parent
permitted pursuant to Section 6.01).

 

Section 3.           Representations and Warranties.  Each Loan Party hereby
represents and warrants that, as of the date hereof, both before and immediately
after giving effect to this Amendment:

 

(a)       Representations and Warranties.  All of the representations and
warranties of such Loan Party contained in the Credit Agreement and in each
other Loan Document are true and correct in all material respects as of the date
hereof (except, in each case, to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 

(b)       No Default.  No Default or Event of Default has occurred and is
continuing.

 

(c)       Condition to Effectiveness of this Amendment.  This Amendment shall be
effective as of the date hereof, upon satisfaction of the condition precedent
that the Administrative Agent (or its counsel) shall have received from each
Loan Party and the Required Lenders either (i) a counterpart of this Amendment
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

 

--------------------------------------------------------------------------------


 

Section 4.           Miscellaneous.

 

(a)       Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or acknowledgment of,
any amendment, waiver or modification of any other term or condition of the
Credit Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which the Administrative Agent or any Lender
may now have or may have in the future under or in connection with the Credit
Agreement as amended hereby or any other instrument or agreement referred to
therein.  Each reference in the Credit Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Loan Documents
to the Credit Agreement or to the “Credit Agreement” shall mean the Credit
Agreement as amended hereby.  This Amendment shall be construed in connection
with and as part of the Credit Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Credit
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

(b)       Costs, Fees and Expenses.  The Borrower agrees to reimburse the
Administrative Agent upon demand for all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the preparation of this Amendment

 

(c)       Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

(d)       Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(e)       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

(f)        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY ANY SUCH PARTY PURSUANT TO THIS
AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

CF INDUSTRIES HOLDINGS, INC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CF INDUSTRIES, INC., as the Borrower

 

 

 

 

By:

 

/s/ DENNIS W. BAKER

 

Name:

Dennis W. Baker

 

Title:

 

Treasurer

 

 

 

 

 

 

 

CF INDUSTRIES HOLDINGS, INC., as a
Loan Guarantor

 

 

 

 

By:

 

/s/ DENNIS W. BAKER

 

Name:

Dennis W. Baker

 

Title:

 

Treasurer

 

 

 

 

 

 

 

MATLOK FERTILIZER COMPANY, INC.,
as a Loan Guarantor

 

 

 

 

By:

 

/s/ DENNIS W. BAKER

 

Name:

Dennis W. Baker

 

Title:

 

Treasurer

 

 

 

 

 

 

 

PHOSACID SERVICE & SUPPLY, INC.,
as a Loan Guarantor

 

 

 

 

By:

 

/s/ DENNIS W. BAKER

 

Name:

Dennis W. Baker

 

Title:

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent,
Issuing Bank, Lender and Swingline Lender

 

 

 

 

By:

 

/s/ PATRICK FRAVEL

 

Name:

Patrick Fravel

 

Title:

 

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as
Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

 

/s/ DAN PETRIK

 

Name:

Dan Petrik

 

Title:

 

Senior Vice President

 

 

 

 

Harris N.A., as a Lender

 

 

 

 

By:

 

/s/ JENNIFER WENDROW

 

Name:

Jennifer Wendrow

 

Title:

 

Vice President

 

 

 

 

RZB FINANCE LLC, as a Lender

 

 

 

 

By:

 

/s/ HERMINE KIROLOS

 

Name:

Hermine Kirolos

 

Title:

 

Group Vice President

 

 

 

 

By:

 

/s/ DAN DOBRJANSKYJ

 

Name:

Dan Dobrjanskyj

 

Title:

 

Vice President

 

 

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

By:

 

/s/ MATTHEW J. REILLY

 

Name:

Matthew J. Reilly

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------
